

116 HR 5033 IH: Full Choice for Veterans Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5033IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Byrne introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo expand the eligibility of veterans for hospital care and medical services provided by
			 non-Department of Veterans Affairs medical providers under the Veterans
			 Choice Program.
	
 1.Short titleThis Act may be cited as the Full Choice for Veterans Act. 2.Expansion of eligibility for non-Department of Veterans Affairs medical care under Veterans Community Care ProgramSection 101 of the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 or the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 1703) is amended—
 (1)by striking subsection (d) and inserting:  (d)Conditions under which care is required To be furnished through non-Department providersThe Secretary shall, subject to the availability of appropriations, furnish hospital care, medical services, or extended care services to a covered veteran through health care providers specified in subsection (c) if the covered veteran notifies the Secretary that he or she desires to receive care through the Veterans Community Care Program.; and
 (2)by striking subsection (e). 